acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a lfnolan acknowledged sca date to from date district_counsel cc ner brk assistant chief_counsel cc dom it a s by r w casey subject significant service_center advice tl-n-5312-97 this responds to your request for significant advice in connection with a question posed by the technical unit at the brookhaven service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issues may an estate deduct a loss incurred on the sale of the decedent’s personal_residence if an estate may deduct a loss incurred on the sale of the decedent’s personal_residence how does the estate determine its basis in the property does the loss flow through to the beneficiary or beneficiaries and how does the estate report the proceeds from the sale conclusion sec_1 two significant obstacles prevent the deduction of a loss by an estate first under sec_641 and sec_165 of the internal revenue code an estate generally may not deduct a loss incurred on the sale of the decedent’s personal_residence unless it has been converted to an income-producing purpose second in many cases the loss should not be treated as an item taken into account in determining the taxable_income of the estate and reported on form_1041 because the estate is not treated as the owner of the decedent’s personal_residence under state law assuming the loss is properly reported on the estate’s form_1041 an estate’s loss on the decedent’s personal_residence that is converted to an income producing purpose is the excess of the adjusted_basis prescribed in sec_1_1011-1 of the income_tax regulations for determining loss over the amount_realized the loss is used by the estate in determining its taxable_income losses do not flow directly from an estate to the beneficiaries rather the beneficiaries of an estate must include in income to the extent of distributable_net_income dni the amounts that are paid credited or required to be distributed to them by the estate the personal representative must determine whether the loss is properly included in the calculation of dni facts the technical unit at the brookhaven service_center has seen a number of form sec_1041 u s income_tax return for estates and trusts reporting a loss from the sale of the decedent's personal_residence in these cases the losses are flowing through to the beneficiaries listed on schedule_k-1 form_1041 because this advice is being directed to the brookhaven service_center we have discussed the effect of new york and new jersey state law on our issue when relevant discussion issue two significant obstacles prevent the deduction of a loss on the sale of the decedent's personal_residence by an estate consequently in most situations a decedent's_estate may not claim the loss first sec_641 provides that an estate shall compute its taxable_income in the same manner as in the case of an individual though sec_165 permits a deduction for uncompensated losses sustained during the taxable_year sec_165 provides that individuals may deduct losses only in three situations two of which are irrelevant for this discussion an estate may deduct a loss incurred in any transaction entered into for profit though not connected with a trade_or_business sec_165 this provision may apply when the estate establishes that it converted the decedent's personal_residence to an income-producing purpose we believe that the conversion of the decedent's personal_residence is not necessarily unusual especially if the administration of the estate is prolonged nevertheless since the loss is only appropriately deductible if the estate can prove that the property was converted to income producing property estate returns should be examined on a case-by-case basis to determine whether the estate has converted the personal_residence to rental property second if the loss is properly deductible under sec_165 the next issue is whether the loss should be treated as an item taken into account in determining the estate's taxable_income both the form of ownership and applicable state law concerning the devolution of real_property upon the owner's death affect whether the loss on the sale of the decedent's personal_residence is an item that should be taken into account in determining the estate's taxable_income in many cases it is not in these cases the loss should be reported by the person treated as the owner of the property under state law rather than by the estate on form_1041 if the decedent's interest in his personal_residence was owned as a joint tenant with a right_of_survivorship or as a tenant by the entirety the decedent's interest in the property was extinguished upon his death and the survivor becomes the sole owner of the property not by descent but by virtue of the form of ownership therefore a loss on the sale of the decedent's jointly owned personal_residence would be recognized by the surviving tenant and not by the estate on form_1041 see 35_tc_962 acq 1962_1_cb_4 state law concerning the devolution of real_property also affects whether the loss on the sale of the decedent's personal_residence is an item that should be taken into account in determining the income of the estate under common_law and under the laws of many states title to real_property vests in the heirs or devisees immediately upon the death of a decedent this is true in most situations in new jersey and in new york see egner v egner a 2d n j super ct ch div aff'd a 2d n j super ct app div discussing new jersey law and in re estate of phelps n y s 2d discussing new york law traditionally because title passes directly to the heirs and devisees the estate's personal representative had little or no power or obligations with respect to the decedent's realty as compared to the decedent's personal estate in addition the personal representative could not sell the decedent's realty to satisfy the obligations of the estate until all the decedent's personal assets had been exhausted in new york and new jersey title to real_property ordinarily continues to pass to heirs or devisees upon a decedent's death but both states have revised their laws to essentially eliminate their former distinction between real and personal_property in the administration of estates in new york and new jersey personal_representatives have broad powers over a decedent's realty except where the property is specifically devised in addition under the current law in these states personal_representatives do not have to distinguish between real_property and personal_property in choosing assets to satisfy the estate's obligations personal_representatives however are not given control_over specifically devised real_property specifically devised real_property also cannot be sold to satisfy estate obligations until assets passing under other types of dispositions have been exhausted as a result of these revisions only specifically devised real_property in new york and new jersey continues to enjoy the special treatment traditionally accorded real_property although title to real_property not specifically devised continues to pass to heirs or devisees under the current state laws these laws no longer accord real_property that has not been specifically devised the special treatment it has been traditionally accorded our rulings and regulations concerning the federal_income_tax treatment of a decedent's real_property reflect the special treatment traditionally accorded real_property under state law real_property is specifically excluded by regulation from the dni of an estate sec_1_661_a_-2 provides in part that there shall be excluded from the term any other_amounts_properly_paid_or_credited_or_required_to_be_distributed the value of any interest in real_estate owned by the decedent title to which under local law passes directly from the decedent to his heirs or devisees revrul_59_375 1959_2_cb_161 deals with a situation where a court ordered the sale of an intestate decedent's real_property partly in order to satisfy estate obligations and partly to partition the property for distribution to the heirs under state law the property descended directly to numerous heirs and partition of the property in_kind among them was impracticable the court ordered that the surplus of proceeds over those needed by the administrator to satisfy the estate's obligations were to be held for distribution to the heirs under state law the surplus proceeds were considered to be real assets and not personalty for the purpose of distribution to the extent that the property was sold for the purpose of providing funds to satisfy the estate's obligations the proceeds were considered personalty and subject_to administration the revenue_ruling holds that only the portion of the gain equal to the portion of the proceeds paid to the administrator for satisfaction of the estate's obligations is required to be included in the gross_income of the estate the remainder of the gain which arose from the partition pursuant to new york estates powers and trusts law eptl b mckinney an estate's personal representative has the right to possess rent manage sell lease and mortgage the decedent's real_property that has not been specifically devised similar powers are given to a personal representative in new jersey under n j stat ann sec_3b west new york eptl eliminates the former distinction made between real and personal_property in applying estate assets to the satisfaction of estate obligations n j stat ann sec_3b provides that the property of the decedent's_estate shall abate for the purposes of paying debts and claims without any preference or priority between real and personal_property suit does not constitute an amount taken into account in determining the estate’s taxable_income revrul_68_49 1968_1_cb_304 holds that the distribution of real_property that comprises part of the residuary_estate is not deductible by the estate under sec_661 nor is it includible in the distributee's gross_income under sec_662 because under local law title to such property passes directly from the decedent to his heirs or devisees such distribution is subject_to the general provisions of sec_102 relating to gifts and inheritances sec_1_661_a_-2 applies even though the real_property is in the possession of the executor or administrator during the period of administration the third circuit in 33_f2d_39 3d cir acq vii-1 c b held that classification of an interest in land as real_property under new jersey law resulted in removing the administratrix from liability for the income_tax on the gain from the sale of the interest because the interest descended to the heirs as real_property as a result of the revisions to the new york and new jersey estate laws only specifically devised real_property is accorded under the laws of these states the special treatment on which the above regulation rulings and court case are based applying this authority to the treatment of a loss on the sale of specifically devised real_property an estate should report on form_1041 only the percentage of the loss recognized on the sale of the decedent's specifically devised real_property that equals the percentage of the proceeds used by the estate to satisfy the estate's obligations the balance should be reported directly by the heirs or devisees for example if fifty percent of the proceeds from the sale of the decedent's personal_residence are used to satisfy obligations of the estate the estate should report fifty percent of the loss recognized on the sale and the heirs or devisees should report the remaining fifty percent as a consequence of the power and control given the personal representative under current new york and new jersey estate law over real_property that is not specifically devised and the apparent blending of the proceeds from the sale of such property with those from the sale of personal_property to create one fund it may be more appropriate for an estate to report the loss from the sale of such real_property on its form_1041 despite the fact that title to the realty has technically passed to the heir or devisee this result would be especially appropriate where both the decedent’s real and personal_property is liquidated and the proceeds placed in one fund used for the payment of estate obligations and distributions to the heirs or devisees other factual situations however may require a different result the federal_income_tax treatment of the gain_or_loss on the sale of the decedent’s real_property however has not to our knowledge been formally addressed since the current new york and new jersey estate laws it should be noted that under the law of both new york and new jersey if the decedent’s will contains a mandatory direction to sell the real_property and distribute the proceeds title to the real_property will not vest in the decedent’s devisees upon his death new york and new jersey state law treats the real_property as having been converted into personalty as of the date of the testator’s death such that the property passes to the estate and not the devisees see fidelity union trust co v green a n j super ct ch div and deegan v deegan n y s n y app div discussing new jersey and new york law respectively on this subject as a result of property passing to the estate and not the heirs or devisees the gain_or_loss realized on such sale should be reported by the estate on form_1041 see 20_tc_73 acq 1953_2_cb_3 holding that the will of the decedent did not equitably convert the decedent’s real_property into personalty which would have caused the title to the real_property to vest in the estate of the decedent so that the loss would have been a loss of the estate rather than the loss of the residuary beneficiaries issue the answer to the second question is divided into three parts a how does the estate determine the amount of its loss to determine the amount of loss the estate would have to establish the property’s fair_market_value at the time of conversion gilbert 17_tc_865 under sec_1 b of the income_tax regulations an estate's loss on the sale of the decedent's personal_residence converted from personal_use is the excess of the adjusted_basis prescribed in sec_1_1011-1 for determining loss over the amount_realized for this purpose the adjusted_basis for determining loss shall be the lesser_of the following amounts adjusted as prescribed in sec_1_1011-1 for the period subsequent to the conversion of the property to income-producing purposes the fair_market_value of the property at the time of conversion or the adjusted_basis for loss at the time of conversion determined under sec_1_1011-1 but determined without reference to the fair_market_value please note that the adjusted_basis of the property at the time of conversion will likely be as a result of the application of sec_1014 the fair_market_value of the decedent's property as of the date of the decedent's death adjusted for any alterations to the property between the date of death and the date of conversion b do the losses taken into account in determining the estate’s taxable_income flow through to the beneficiaries losses do not flow directly from an estate to the beneficiaries losses are used in determining the estate’s taxable_income sec_641 provides that an estate shall compute its taxable_income in the same manner as in the case of an individual in addition to the deductions otherwise allowable to an individual an estate is allowed a deduction in computing its taxable_income for amounts that are paid credited or required to be distributed to its beneficiaries sec_661 this deduction is limited however to the amount of the estate's dni as defined in sec_643 the beneficiaries of an estate must include in income to the extent of dni the amounts that are paid credited or required to be distributed to them by the estate sec_662 amounts distributed to beneficiaries shall have the same character in the hands of the beneficiary as in the hands of the estate for this purpose the amounts shall be treated as consisting of the same proportion of each class of items entering into the calculation of dni as the total of each class bears to the total dni of the estate unless the governing instrument specifically allocates different classes of income to different beneficiaries sec_662 dni is the taxable_income of the estate computed with certain modifications gains from the sale of capital assets are excluded from dni to the extent those gains are allocated to corpus and are not paid credited or required to be distributed to any beneficiary losses from the sale of capital assets are also excluded from dni except to the extent such losses are taken into account in determining the amount of capital_gains that are paid credited or required to be distributed to any beneficiary during the year sec_643 to the extent that the estate's loss on the sale of the decedent's personal_residence is properly included in the calculation of dni thereby reducing the estate's dni but not below zero the loss flows through to the beneficiary under sec_642 the beneficiary of an estate may succeed to the estate's unused capital_loss carryovers and net_operating_loss carryovers upon termination of the estate c how should the loss from the sale be reported as discussed previously to the extent that a loss is treated as an item taken into account in determining the estate's taxable_income it should be reported on the estate's form_1041 to the extent it is not it should be reported directly on the federal_income_tax returns filed by the surviving joint_tenants heirs or devisees in the year of the sale who are treated as the owners of the property under state law if it is determined that the loss should be reported on form_1041 the personal representative must determine whether it should be included in the calculation of dni and make the appropriate adjustments to the estate’s adjusted total income on schedule b of the form_1041 if you have any questions concerning the discussion of whether the loss is an item that should be taken into account in determining the estate’s taxable_income and the treatment of the loss by the estate under part i of subchapter_j or to discuss the facts of a specific case please call faith colson at if you have any questions concerning the discussion of the determination of the amount of the loss and the deductibility of the loss under sec_165 please call leo nolan at
